Title: Continental Congress Report on Half Pay to the Army, 21 March 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] March 21, 1783

Whereas the officers of the several lines under the immediate command of His Excellency General Washington did, by their late memorial transmitted by their committee, represent to Congress that the half pay granted by sundry resolutions was regarded in an unfavourable light by the citizens of some of these states, who would prefer a compensation for a limited term of years, or by a sum in gross, to an establishment for life; and did on that account solicit a commutation of their half pay for an equivalent in one of the two modes above-mentioned, in order to remove all subject of dissatisfaction from the minds of their fellow citizens:
And Whereas Congress are desirous as well of gratifying the reasonable expectations of the officers of the army as of removing all obj⟨ections⟩ which may exist in any part of The United States to the princi⟨ple⟩ of the half-pay establishment, for which the faith of The United States hath been pledged; persuaded that those objections can only arise from the nature of the compensation, not from an⟨y⟩ indisposition to compensate those whose services sacrifi⟨ces⟩ and sufferings have so just a title to the approbation and rewards of their country:
Therefore Resolved That such officers as are now in service and shall continue therein to the end of the war shall be intitled to receive the amount of five years full pay in money or securities on interest at six per Cent as congress shall find most convenient, instead of the half pay promised for life by the resolution of the 21 of October 1780, the said securities to be such as shall be given to other creditors of The United States, provided that it be at the option of the lines of the respective states and not of officers individually in those lines, to accept or refuse the same; and provided also that their election shall be signified to Congress through the Commander in Chief from the lines under his immediate command within two months and through the Commanding officer of the Southern army from those under his command within Six months from the date of these resolutions:

That the same commutation shall extend to the corps not belonging to the lines of particular states [& who are entitled to half pay for life as aforesd,] the acceptance or refusal to be determined by corps and to be signified in the same manner and within the same time as above-mentioned:
That all officers belonging to the hospital department who are intitled to half pay [by the resolution of 17 Janry 1781] may collectively agree to accept or refuse the aforesaid commutation, signifying the same through the Commander in Chief within Six months from this time:
That such officers as have retired at different periods, intitled to half pay for life may collectively in each state of which they are inhabitants accept or refuse the same, their acceptance or refusal to be signified by agents authorised for that purpose within Six months from this period:
That with respect to such retiring officers the commutation if accepted by them shall be in lieu of whatever may be now due to them since the time of their retiring from service as well of what might hereafter become due; and that so soon as their acceptance shall be signified, The Superintendant of Finance be directed to take measures for the settlement of their accounts accordingly and to issue to them certificates bearing interest at six per Cent.
That all officers intitled to half pay for life not included in the preceding resolutions may also collectively agree to accept or refuse the aforesaid commu[ta]tion, signifying the same within Six months from this time.
